            Case 1:18-cv-03661-RDB Document 1 Filed 11/29/18 Page 1 of 16



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


 GAYNELL COLBURN, individually and on                     Case No.
 behalf of all others similarly situated,

                        Plaintiff,
                                                          FILED ELECTRONICALLY
        v.


 TEXAS ROADHOUSE, INC.,

                        Defendant.



                       NATIONWIDE CLASS ACTION COMPLAINT

       COMES NOW, Plaintiff Gaynell Colburn, on behalf of herself and all others similarly

situated and alleges as follows:

                                       INTRODUCTION

       1.       Plaintiff brings this action individually and on behalf of all others similarly

       situated against Texas Roadhouse, Inc. (“Defendant”), alleging violations of Title III of

       the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., (the “ADA”) and its

       implementing regulations, in connection with accessibility barriers in the parking lots and

       paths of travel at various public accommodations owned, operated, controlled and/or

       leased by Defendant (“Defendant’s facilities”).

       2.       Plaintiff Gaynell Colburn (“Plaintiff”) has a mobility disability and is limited in

       the major life activity of walking, which has caused her to use a wheelchair for mobility.
     Case 1:18-cv-03661-RDB Document 1 Filed 11/29/18 Page 2 of 16



3.       Plaintiff has visited Defendant’s facilities and was denied full and equal access as

a result of Defendant’s inaccessible parking lots and paths of travel.

4.       Plaintiff’s experiences are not isolated—Defendant has systematically

discriminated against individuals with mobility disabilities by implementing policies and

practices that consistently violate the ADA’s accessibility guidelines and routinely result

in access barriers at Defendant’s facilities.

5.       In fact, numerous facilities owned, controlled and/or operated by Defendant have

parking lots and paths of travel that are inaccessible to individuals who rely on

wheelchairs for mobility, demonstrating that the centralized decision making Defendant

employs with regard to the design, construction, alteration, maintenance and operation of

its facilities causes access barriers, and/or allows them to develop and persist at

Defendant’s facilities.

6.       Unless Defendant is required to remove the access barriers described below, and

required to change its policies and practices so that access barriers do not reoccur at

Defendant’s facilities, Plaintiff and the proposed Class will continue to be denied full and

equal access to those facilities as described, and will be deterred from fully using

Defendant’s facilities.

7.       The ADA expressly contemplates injunctive relief aimed at modification of a

policy or practice that Plaintiff seeks in this action. In relevant part, the ADA states:

         [i]n the case of violations of…this title, injunctive relief shall include an
         order to alter facilities to make such facilities readily accessible to and
         usable by individuals with disabilities….Where appropriate, injunctive
         relief shall also include requiring the…modification of a policy….



                                           !2
     Case 1:18-cv-03661-RDB Document 1 Filed 11/29/18 Page 3 of 16



42 U.S.C. § 12188(a)(2).

8.       Consistent with 42 U.S.C. § 12188(a)(2) Plaintiff seeks a permanent injunction

requiring that:

         a) Defendant remediate all parking and path of travel access barriers at
            Defendant’s facilities, consistent with the ADA;

         b) Defendant change its policies and practices so that the parking and path
            of travel access barriers at Defendant’s facilities do not reoccur; and,

         c) Plaintiff’s representatives shall monitor Defendant’s facilities to ensure
            that the injunctive relief ordered pursuant to Paragraph 8(a) and 8(b)
            has been implemented and will remain in place.

9.       Plaintiff’s claims for permanent injunctive relief are asserted as class claims

pursuant to Fed. R. Civ. P. 23(b)(2).      Rule 23(b)(2) was specifically intended to be

utilized in civil rights cases where the plaintiff seeks injunctive relief for his or her own

benefit and the benefit of a class of similarly situated individuals. To that end, the note to

the 1996 amendment to Rule 23 states:

         Subdivision(b)(2). This subdivision is intended to reach situations where
         a party has taken action or refused to take action with respect to a class,
         and final relief of an injunctive nature or a corresponding declaratory
         nature, settling the legality of the behavior with respect to the class as a
         whole, is appropriate….Illustrative are various actions in the civil rights
         field where a party is charged with discriminating unlawfully against a
         class, usually one whose members are incapable of specific enumeration.

           THE ADA AND ITS IMPLEMENTING REGULATIONS

10.      The ADA was enacted over a quarter century ago and is intended to “provide a

clear and comprehensive national mandate for the elimination of discrimination against

individuals with disabilities.” 42 U.S.C. § 12101(b)(1).



                                          !3
  Case 1:18-cv-03661-RDB Document 1 Filed 11/29/18 Page 4 of 16



11.    The ADA broadly protects the rights of individuals with disabilities in

employment, access to State and local government services, places of public

accommodation, transportation, and other important areas of American life.

12.    Title III of the ADA generally prohibits discrimination against individuals with

disabilities in the full and equal enjoyment of public accommodations,        42 U.S.C. §

12182(a), and prohibits places of public accommodation, either directly, or through

contractual, licensing, or other arrangements, from outright denying individuals with

disabilities the opportunity to participate in a place of public accommodation, 42 U.S.C. §

12182(b)(1)(A)(i), or denying individuals with disabilities the opportunity to fully and

equally participate in a place of public accommodation, 42 U.S.C. § 12182(b)(1)(A)(ii).

13.    Title III further prohibits places of public accommodation from utilizing methods

of administration that have the effect of discriminating on the basis of a disability. 42

U.S.C. § 12182(b)(1)(D).

14.    Title III and its implementing regulations define discrimination to include the

following:

       a) Failure to remove architectural barriers when such removal is readily
          achievable for places of public accommodation that existed prior to
          January 26, 1992, 28 CFR § 36.304(a) and 42 U.S.C. § 12182(b)(2)(A)
          (iv);

       b) Failure to design and construct places of public accommodation for first
          occupancy after January 26, 1993, that are readily accessible to and
          usable by individuals with disabilities, 28 C.F.R. § 36.401 and 42
          U.S.C. § 12183(a)(1);

       c) For alterations to public accommodations made after January 26, 1992,
          failure to make alterations so that the altered portions of the public


                                         !4
  Case 1:18-cv-03661-RDB Document 1 Filed 11/29/18 Page 5 of 16



             accommodation are readily accessible to and usable by individuals with
             disabilities, 28 C.F.R. § 36.402 and 42 U.S.C. § 12183(a)(2); and

        d) Failure to maintain those features of public accommodations that are
           required to be readily accessible to and usable by persons with
           disabilities, 28 C.F.R. § 36.211.

15.     The remedies and procedures set forth at 42 U.S.C. § 2000a-3(a) are provided to

any person who is being subjected to discrimination on the basis of disability or who has

reasonable grounds for believing that such person is about to be subjected to

discrimination in violation of 42 U.S.C. § 12183. 42 U.S.C. 12188(a)(1).

16.     The ADA also provides for specific injunctive relief, which includes the

following:

        In the case of violations of sections 12182(b)(2)(A)(iv) and section
        12183(a) of this title, injunctive relief shall include an order to alter
        facilities to make such facilities readily accessible to and usable by
        individuals with disabilities to the extent required by this subchapter.
        Where appropriate, injunctive relief shall also include…modification of a
        policy…to the extent required by this subchapter.

42 U.S.C. § 12188(a)(2); 28 C.F.R. § 36.501(b).

                        JURISDICTION AND VENUE

17.     This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and 42

U.S.C. § 12188.

18.     Plaintiff’s claims asserted herein arose in this judicial district and Defendant does

substantial business in this judicial district.

19.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that this is

the judicial district in which a substantial part of the events and/or omissions at issue

occurred.

                                            !5
  Case 1:18-cv-03661-RDB Document 1 Filed 11/29/18 Page 6 of 16



                                    PARTIES

20.    Plaintiff Colburn is and, at all times relevant hereto, was a resident of Maryland.

As described above, as a result of her disability, Plaintiff Colburn relies upon a

wheelchair for mobility. She is therefore a member of a protected class under the ADA,

42 U.S.C. § 12102(2) and the regulations implementing the ADA set forth at 28 CFR §§

36.101 et seq.

21.    Defendant is a Delaware corporation headquartered at 6040 Dutchmans Lane,

Louisville, Kentucky 40205.

22.    Defendant is a public accommodation pursuant to 42 U.S.C. §12181(7).

                           FACTUAL ALLEGATIONS

       I.        Plaintiff Has Been Denied Full and Equal Access to
                 Defendant’s Facilities.

23.    Plaintiff has visited Defendant’s facilities located at 8207 Town Center Drive,

Nottingham, MD, including within the last year, where she experienced unnecessary

difficulty and risk due to excessive slopes in a purportedly accessible parking space and

because of other ADA accessibility violations as set forth in more detail below.

24.    Despite these risks, Plaintiff plans to return to Defendant’s facilities, as she lives

nearby and regularly shops at the White Marsh mall where she shops and dines at nearby

restaurants, including Defendant’s facilities. Furthermore, Plaintiff intends to return to

Defendant’s facilities to ascertain whether those facilities remain in violation of the ADA.

25.    As a result of Defendant’s non-compliance with the ADA, Plaintiff’s ability to

access and safely use Defendant’s facilities has been significantly impeded.



                                         !6
            Case 1:18-cv-03661-RDB Document 1 Filed 11/29/18 Page 7 of 16



          26.       Plaintiff will be deterred from returning to and fully and safely accessing

          Defendant’s facilities, however, so long as Defendant’s facilities remain non-compliant,

          and so long as Defendant continues to employ the same policies and practices that have

          led, and in the future will lead, to inaccessibility at Defendant’s facilities.

          27.       Without injunctive relief, Plaintiff will continue to be unable to fully and safely

          access Defendant’s facilities in violation of her rights under the ADA.

          28.       As an individual with a mobility disability who uses a wheelchair, Plaintiff is

          directly interested in whether public accommodations, like Defendant, have architectural

          barriers that impede full accessibility to those accommodations by individuals with

          mobility-related disabilities.

                    II.       Defendant Repeatedly Denies Individuals With Disabilities
                              Full and Equal Access to Defendant’s Facilities.

          29.       Defendant is engaged in the ownership, operation, management and development

          of restaurant properties throughout the United States.

          30.       As of December 2017, Defendant “owned and operated 462 restaurants”

          throughout the United States.1

          31.       As the owner and/or operator and manager of their properties, Defendant employs

          centralized policies, practices and procedures with regard to the design, construction,

          alteration, maintenance and operation of its facilities.




1           Texas Roadhouse, Inc., Annual Report (Form 10-K), at 5 (Feb. 23, 2018), available at
h t t p s : / / w w w. s e c . g o v / A r c h i v e s / e d g a r / d a t a / 1 2 8 9 4 6 0 / 0 0 0 1 5 5 8 3 7 0 1 8 0 0 1 0 2 6 /
txrh-20171226x10k.htm as of November 27, 2018.
                                                                 !7
  Case 1:18-cv-03661-RDB Document 1 Filed 11/29/18 Page 8 of 16



32.     To date, Defendant’s centralized design, construction, alteration, maintenance and

operational policies and practices have systematically and routinely violated the ADA by

designing, constructing and altering facilities so that they are not readily accessible and

usable, by failing to remove architectural barriers, and by failing to maintain and operate

facilities so that the accessible features of Defendant’s facilities are maintained.

33.     On Plaintiff’s behalf, investigators examined multiple locations owned,

controlled, and/or operated by Defendant, and found the following violations, which are

illustrative of the fact that Defendant implements policies and practices that routinely

result in accessibility violations:

        a) 8207 Town Center Drive, Nottingham, MD

               i.     The surfaces of one or more purportedly accessible parking spaces had
                      slopes exceeding 2.1%; and

               ii.    The surfaces of one or more access aisles had slopes exceeding 2.1%.

        b) 1736 Merritt Blvd, Dundalk, MD

               i.     A portion of the route to the store entrance had a running slope
                      exceeding 5.0%.

        c) 1220 S Kirkwood Rd, Kirkwood, MO

               i.     The surfaces of one or more purportedly accessible parking spaces had
                      slopes exceeding 2.1%; and

               ii.    The surfaces of one or more access aisles had slopes exceeding 2.1%.

        d) 1412 Central Park Cir., O’Fallon, IL

                i.    The surfaces of one or more purportedly accessible parking spaces
                      had slopes exceeding 2.1%; and

                ii.   The surfaces of one or more access aisles had slopes exceeding 2.1%.

        e) 595 S 8th St, Colorado Springs, CO

                                          !8
  Case 1:18-cv-03661-RDB Document 1 Filed 11/29/18 Page 9 of 16



               i.    The surfaces of one or more purportedly accessible parking spaces
                     had slopes exceeding 2.1%; and

               ii.   The surfaces of one or more access aisles had slopes exceeding 2.1%.

       f) 11205 S Parker Rd, Parker, CO

               i.    The surfaces of one or more purportedly accessible parking spaces
                     had slopes exceeding 2.1%.

       g) 311 Washington Rd, Washington, PA

               i.    A portion of the route to the store entrance had a running slope
                     exceeding 5.0%.

       h) 116 Wagner Road, Monaca, PA

               i.    The surfaces of one or more purportedly accessible parking spaces
                     had slopes exceeding 2.1%; and

               ii.   The surfaces of one or more access aisles had slopes exceeding 2.1%.

       i) 3466 William Penn Hwy, Pittsburgh, PA

               i.    The surfaces of one or more purportedly accessible parking spaces
                     had slopes exceeding 2.1%.

       j) 4993 Westone, Chantilly, VA

               i.    The surfaces of one or more purportedly accessible parking spaces
                     had slopes exceeding 2.1%; and

               ii.   The surfaces of one or more access aisles had slopes exceeding 2.1%.

34.    The fact that individuals with mobility-related disabilities are denied full and

equal access to numerous of Defendant’s facilities, and the fact that each of these

facilities deny access by way of inaccessible parking facilities, is evidence that the

inaccessibility Plaintiff experienced is not isolated, but rather, caused by Defendant’s

systemic disregard for the rights of individuals with disabilities.




                                          !9
 Case 1:18-cv-03661-RDB Document 1 Filed 11/29/18 Page 10 of 16



35.    Defendant’s systemic access violations demonstrate that Defendant either

employs policies and practices that fail to design, construct and alter its facilities so that

they are readily accessible and usable, and/or that Defendant employs maintenance and

operational policies and practices that are unable to maintain accessibility.

36.    As evidenced by the widespread inaccessibility of Defendant’s parking facilities,

absent a change in Defendant’s corporate policies and practices, access barriers are likely

to reoccur in Defendant’s facilities even after they have been remediated.

37.    Accordingly, Plaintiff seeks an injunction to remove the barriers currently present

at Defendant’s facilities and an injunction to modify the policies and practices that have

created or allowed, and will create and allow, inaccessibility to affect Defendant’s

network of facilities.

                             CLASS ALLEGATIONS

38.    Plaintiff brings this class action, pursuant to Rules 23(a) and 23(b)(2) of the  

Federal Rules of Civil Procedure, on behalf of herself and the following nationwide class:

       All persons with qualified mobility disabilities who were denied the full
       and equal enjoyment of the goods, services, facilities, privileges,
       advantages or accommodations of any Texas Roadhouse store location in
       the United States on the basis of disability because such persons
       encountered accessibility barriers due to Defendants’ failure to comply
       with the ADA’s accessible parking and path of travel requirements.

39.    Numerosity: The class described above is so numerous that joinder of all

individual members in one action would be impracticable.             The disposition of the

individual claims of the respective class members through this class action will benefit

both the parties and this Court, and will facilitate judicial economy.



                                         !10
 Case 1:18-cv-03661-RDB Document 1 Filed 11/29/18 Page 11 of 16



40.    Typicality: Plaintiff’s claims are typical of the claims of the members of the class.

The claims of Plaintiff and members of the class are based on the same legal theories and

arise from the same unlawful conduct.

41.    Common Questions of Fact and Law:           There is a well-defined community of

interest and common questions of fact and law affecting members of the class in that they

all have been and/or are being denied their civil rights to full and equal access to, and use

and enjoyment of, Defendant’s facilities and/or services due to Defendant’s failure to

make their facilities fully accessible and independently usable as above described.

42.    Adequacy of Representation: Plaintiff is an adequate representative of the class

because her interests do not conflict with the interests of the members of the class.

Plaintiff will fairly, adequately, and vigorously represent and protect the interests of the

members of the class and have no interests antagonistic to the members of the class.

Plaintiff has retained counsel who are competent and experienced in the prosecution of

class action litigation, generally, and who possess specific expertise in the context of

class litigation under the ADA.

43.    Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

Defendant has acted or refused to act on grounds generally applicable to the class,

making appropriate both declaratory and injunctive relief with respect to Plaintiff and the

class as a whole.

                         INDIVIDUAL ALLEGATIONS

44.    Plaintiff realleges and reincorporates by reference all allegations contained in the

previous paragraphs.

                                         !11
 Case 1:18-cv-03661-RDB Document 1 Filed 11/29/18 Page 12 of 16



45.     Plaintiff visited Defendant’s Facilities located at 8207 Town Center Drive,

Nottingham, MD most recently in November 2018, and experienced the accessibility

barriers identified herein.


46.     When Plaintiff arrived at the Texas Roadhouse restaurant, in addition to the issues

Plaintiff encountered at the purportedly accessible parking spaces, including but not

limited to excessive slopes, Plaintiff also encountered access barriers when she attempted

to enter the restaurant.

47.     When Plaintiff attempted to enter the restaurant, she encountered a set of difficult

to reach doors that required a force for pulling open each door that was in excess of the

allowable maximum opening force required for hinged doors.

48.     Plaintiff was accompanied by a family member at the time who was able to assist

with opening the doors, but Plaintiff maintains that she would have been unable to open

the doors to enter the restaurant had she not received assistance.

49.     When Plaintiff went to use the restaurant’s restroom, she again encountered doors

that were too difficult to open due to the required excessive opening force.

50.     As a result of the difficulty of opening the restroom doors, Plaintiff again required

assistance from other people to be able to enter and exit the restroom.

51.     These experiences, among other issues, left Plaintiff frustrated and humiliated

throughout her time at the restaurant because of the lack of accessibility.

                           SUBSTANTIVE VIOLATION

52.     The allegations contained in the previous paragraphs are incorporated by

reference.
                                         !12
 Case 1:18-cv-03661-RDB Document 1 Filed 11/29/18 Page 13 of 16



53.     Defendant’s facilities were altered, designed, or constructed, after the effective

date of the ADA.

54.     Defendant’s facilities are required to be altered, designed, and constructed so that

they are readily accessible to and usable by individuals who use wheelchairs. 42 U.S.C.

§ 12183(a).

55.     Further, the accessible features of Defendant’s facilities, which include the

parking lots and paths of travel, are required to be maintained so that they are readily

accessible to and usable by individuals with mobility disabilities. 28 CFR § 36.211.

56.     The architectural barriers described above demonstrate that Defendant’s facilities

were not altered, designed, or constructed in a manner that causes them to be readily

accessible to and usable by individuals who use wheelchairs, and/or that Defendant’s

facilities were not maintained so as to ensure that they remained accessible to and usable

by individuals who use wheelchairs.

57.     Furthermore, the architectural barriers described above demonstrate that

Defendants have failed to remove barriers, as required by 42 U.S.C. § 12182(b)(2)(A)

(iv).

58.     Defendant’s repeated and systemic failures to design, construct and alter facilities

so that they are readily accessible and usable, to remove architectural barriers, and to

maintain the accessible features of their facilities constitute unlawful discrimination on

the basis of a disability in violation of Title III of the ADA.




                                          !13
 Case 1:18-cv-03661-RDB Document 1 Filed 11/29/18 Page 14 of 16



59.    Defendant’s facilities are required to comply with the Department of Justice’s

2010 Standards for Accessible Design, or in some cases the 1991 Standards 42 U.S.C. §

12183(a)(1); 28 C.F.R. § 36.406; 28 C.F.R., pt. 36, app. A.

60.    Defendant is required to provide individuals who use wheelchairs full and equal

enjoyment of its facilities. 42 U.S.C. § 12182(a).

61.    Defendant has failed, and continues to fail, to provide individuals who use

wheelchairs with full and equal enjoyment of its facilities.

62.    Defendant has discriminated against Plaintiff and the class in that Defendant has

failed to make Defendant’s facilities fully accessible to, and independently usable by,

individuals who use wheelchairs in violation of 42 U.S.C. § 12182(a) as described above.

63.    Defendant has additionally discriminated against Plaintiff in that Defendant has

failed to provide a swinging door or gate that complies with the standards set forth in the

2010 ADAAG § 404.2.9 and/or § 4.13.11 of the 1991 ADA Standards.

64.    Defendant’s conduct is ongoing and continuous, and Plaintiff has been harmed by

Defendant’s conduct.

65.    Unless Defendant is restrained from continuing its ongoing and continuous course

of conduct, Defendant will continue to violate the ADA and will continue to inflict injury

upon Plaintiff and the class.

66.    Given that Defendant has not complied with the ADA’s requirements to make

Defendant’s facilities fully accessible to, and independently usable by, individuals who

use wheelchairs, Plaintiff invokes her statutory rights to declaratory and injunctive relief,

as well as costs and attorneys’ fees.

                                         !14
       Case 1:18-cv-03661-RDB Document 1 Filed 11/29/18 Page 15 of 16



                                    PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, on behalf of herself and the members of the class, prays for:

      a.     A declaratory judgment that Defendant is in violation of the specific requirements
             of Title III of the ADA described above, and the relevant implementing
             regulations of the ADA, in that Defendant’s facilities, as described above, are not
             fully accessible to, and independently usable by, individuals who use wheelchairs;

      b.     A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §
             36.501(b) which directs Defendant to: (i) take all steps necessary to remove the
             architectural barriers described above and to bring its facilities into full
             compliance with the requirements set forth in the ADA, and its implementing
             regulations, so that the facilities are fully accessible to, and independently usable
             by, individuals who use wheelchairs; (ii) that Defendant changes its policies and
             practices to prevent the reoccurrence of access barriers post-remediation; and, (iii)
             that Plaintiff shall monitor Defendant’s facilities to ensure that the injunctive
             relief ordered above remains in place.

      c.     An Order certifying the class proposed by Plaintiff, and naming Plaintiff as class
             representative and appointing her counsel as class counsel;

      d.     Payment of costs of suit;

      e.     Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR
             § 36.505; and,

      f.     The provision of whatever other relief the Court deems just, equitable and
             appropriate.


Dated: November 29, 2018.           Respectfully submitted,



                                    /s/ E. David Hoskins
                                    E. David Hoskins, Esq., No. 06705
                                    The Law Offices of E. David Hoskins, LLC
                                    16 East Lombard Street, Suite 400
                                    Baltimore, Maryland 21202
                                    (410) 662-6500 (Tel.)
                                    davidhoskins@hoskinslaw.com


                                              !15
Case 1:18-cv-03661-RDB Document 1 Filed 11/29/18 Page 16 of 16




                      /s/ Kathleen P. Hyland
                      Kathleen P. Hyland, Esq., No. 30075
                      Hyland Law Firm, LLC
                      16 East Lombard Street, Suite 400
                      Baltimore, Maryland 21202
                      (410) 777-5396 (Tel.)
                      kat@lawhyland.com


                      /s/ R. Bruce Carlson
                      R. Bruce Carlson, No. 29344
                      bcarlson@carlsonlynch.com
                      Benjamin J. Sweet*
                      bsweet@carlsonlynch.com
                      Carlson Lynch Sweet Kilpela & Carpenter, LLP
                      1133 Penn Avenue, 5th Floor
                      Pittsburgh PA, 15222
                      (412) 322-9243 (Tel.)
                      *pro hac vice application forthcoming




                               !16
